        ADAMS, J.

                                      UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

        UNITED STATES OF AMERICA,                        )
                                                         )     CASE NO. 1:20CR0004
                        Plaintiff,                       )
                                                         )
                v.                                       )     JUDGE JOHN R. ADAMS
                                                         )
        RAFAEL MOORE,                                    )     ORDER
                                                         )
                        Defendant.                       )
                                                         )


        This matter is scheduled for trial on March 13, 2020. The parties are instructed as follows

with respect to the required pretrial filings.

        A joint preliminary statement (not to exceed 2 pages) shall be completed and filed by 12:00

p.m. on March 12, 2020.

        Stipulations of fact shall be filed by no later than 12:00 p.m. on March 12, 2020.

        Trial briefs and exhibit lists shall be filed by 4:00 p.m. on March 12, 2020.

        Witness lists shall be provided the Court by 12:00 p.m. on March 12, 2020.

        Proposed voir dire questions shall be submitted by 12:00 p.m. by March 12, 2020.

Counsel is reminded that only case-specific questions need to be proposed.

        Proposed jury instructions shall be submitted by 12:00 p.m. on March 13, 2020.

        IT IS SO ORDERED.

March 10, 2020___________                             /s/ John R. Adams_____________________
Dated                                                 JUDGE JOHN R. ADAMS
                                                      United States District Judge
